


110 HR 5800 IH: Consumer Reasonable Energy Price

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5800
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  windfall profit tax on oil and natural gas (and products thereof) and to
		  appropriate the proceeds for the Low-Income Home Energy Assistance
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Reasonable Energy Price
			 Protection Act of 2008.
		2.Windfall profits
			 tax
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end thereof the following new chapter:
				
					56Windfall profit
				on crude oil, natural gas, and products thereof
						
							Sec. 5896. Imposition of
				  tax.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed an excise tax on the sale in the United States of any
				crude oil, natural gas, or other taxable product a tax equal to the applicable
				percentage of the windfall profit on such sale.
							(b)DefinitionsFor
				purposes of this section—
								(1)Taxable
				productThe term taxable product means any fuel
				which is a product of crude oil or natural gas.
								(2)Windfall
				profitThe term windfall profit means, with respect
				to any sale, so much of the profit on such sale as exceeds a reasonable
				profit.
								(3)Applicable
				percentageThe term applicable percentage
				means—
									(A)50 percent to the
				extent that the profit on the sale exceeds 100 percent of the reasonable profit
				on the sale but does not exceed 102 percent of the reasonable profit on the
				sale,
									(B)75 percent to the
				extent that the profit on the sale exceeds 102 percent of the reasonable profit
				on the sale but does not exceed 105 percent of the reasonable profit on the
				sale, and
									(C)100 percent to the
				extent that the profit on the sale exceeds 105 percent of the reasonable profit
				on the sale.
									(4)Reasonable
				profitThe term reasonable profit means the amount
				determined by the Reasonable Profits Board to be a reasonable profit on the
				sale.
								(c)Liability for
				payment of taxThe taxes imposed by subsection (a) shall be paid
				by the
				seller.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E of such Code is
			 amended by adding at the end the following new item:
				
					
						Chapter 56. Windfall profit on crude oil
				and refined petroleum
				products.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Reasonable
			 Profits Board
			(a)EstablishmentThere
			 is established an independent board to be known as the Reasonable
			 Profits Board (hereafter in this section referred to as the
			 Board).
			(b)DutiesThe
			 Board shall make reasonable profit determinations for purposes of applying
			 section 5896 of the Internal Revenue Code of 1986 (relating to windfall profit
			 on crude oil, natural gas, and products thereof).
			(c)Advisory
			 CommitteeThe Board shall be considered an advisory committee
			 within the meaning of the Federal Advisory
			 Committee Act (5 U.S.C. App.).
			(d)Appointment
				(1)MembersThe
			 Board shall be composed of 3 members appointed by the President of the United
			 States.
				(2)TermMembers
			 of the Board shall be appointed for a term of 3 years.
				(3)BackgroundThe
			 members shall have no financial interests in any of the businesses for which
			 reasonable profits are determined by the Board.
				(e)Pay and travel
			 expenses
				(1)PayNotwithstanding
			 section 7 of the Federal Advisory Committee
			 Act (5 U.S.C. App.), members of the Board shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay for level
			 IV of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day (including travel time) during which the member is engaged in the
			 actual performance of duties vested in the Board.
				(2)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with section 5702 and 5703 of title
			 5, United States Code.
				(f)Director of
			 staff
				(1)QualificationsThe
			 Board shall appoint a Director who has no financial interests in any of the
			 businesses for which reasonable profits are determined by the Board.
				(2)PayNotwithstanding
			 section 7 of the Federal Advisory Committee
			 Act (5 U.S.C. App.), the Director shall be paid at the rate of basic
			 pay payable for level IV of the Executive Schedule under section 5315 of title
			 5, United States Code.
				(g)Staff
				(1)Additional
			 personnelThe Director, with the approval of the Board, may
			 appoint and fix the pay of additional personnel.
				(2)AppointmentsThe
			 Director may make such appointments without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 any personnel so appointed may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
				(3)DetaileesUpon
			 the request of the Director, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Board to assist
			 the Board in accordance with an agreement entered into with the Board.
				(4)AssistanceThe
			 Comptroller General of the United States may provide assistance, including the
			 detailing of employees, to the Board in accordance with an agreement entered
			 into with the Board.
				(h)Other
			 authority
				(1)Experts and
			 consultantsThe Board may procure by contract, to the extent
			 funds are available, the temporary or intermittent services of experts or
			 consultants pursuant to section 3109 of title 5, United States Code.
				(2)LeasingThe
			 Board may lease space and acquire personal property to the extent that funds
			 are available.
				(i)FundingThere
			 are authorized to be appropriated such funds as are necessary to carry out this
			 section.
			4.Low-Income Home
			 Energy Assistance ProgramIn
			 addition to amounts appropriated pursuant to section 2602 of the Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621), there are hereby
			 appropriated to the Secretary of Health and Human Services amounts equivalent
			 to the taxes received in the Treasury under section 5896 of the Internal
			 Revenue Code of 1986. Amounts appropriated under the preceding sentence shall
			 be available for allocation under section 2604(a)(1)(A) of such Act (42 U.S.C.
			 8623(a)(1)(A)).
		
